Citation Nr: 1621979	
Decision Date: 06/01/16    Archive Date: 06/13/16

DOCKET NO.  08-23 850	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a left shoulder disability, to include as secondary to service connected gout and/or lumbar spine disability. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant and E.S.


ATTORNEY FOR THE BOARD

E. Skiouris, Associate Counsel

INTRODUCTION

The appellant is a Veteran who served on active duty from June 1969 to July 1989.    This matter is before the Board of Veterans' Appeals (Board) on appeal from a November 2007 rating decision of the Saint Petersburg, Florida, Department of Veterans Affairs (VA) Regional Office (RO). The Veteran filed a timely notice of disagreement in December 2007.  The RO issued a statement of the case (SOC) in June 2008.  The Veteran subsequently perfected his appeal with a VA Form 9 in July 2008.  In June 2010, a Travel Board hearing was held before the undersigned.  A transcript of the hearing is associated with the Veteran's claims file.  

In September 2010, the Board remanded the Veteran's claim for service connection for further development.  A SSOC was issued in July 2011, and the case has now been returned to the Board for further appellate action.

In May 2014, the Board remanded the Veteran's claim for service connection for further development.  A SSOC was issued in December 2014, and the case has now been returned to the Board for further appellate action.

In December 2015, the Board remanded the Veteran's claim for service connection for further development.  A SSOC was issued in February 2016, and the case has now been returned to the Board for further appellate action.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of these electronic records. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.




REMAND

After a thorough review of the Veteran's claims file, the Board has determined that additional evidentiary development is necessary prior to the adjudication of the issue on appeal. 

The Board notes the case was remanded in September 2010, May 2014 and December 2015.  

The Veteran was afforded a VA examination in November 2010, and VA opinions were rendered in July 2014, September 2014, and January 2016.  

The Board's May 2014 remand directed that a VA medical opinion be rendered with regard to the likelihood that the Veteran's left shoulder disability is related to service, or related to his service-connected gout and or lumbar strain.  In July 2014 a VA opinion was rendered that addressed the claim of a left shoulder disability directly related to active service.  In September 2014 a VA opinion was rendered that addressed specifically the likelihood that the Veteran's left shoulder disability was secondary to his service-connected gout.

The Veteran asserts that service connection for a left shoulder disability is warranted on a direct basis, or as secondary to his service-connected gout, and/or service-connected lumbar spine disability.  The Board notes the Veteran is service-connected for gout, and for a lumbar spine disability.

There is no opinion of record that addresses the Veteran's contention that his left shoulder disability is secondary to his service-connected lumbar spine disability.  

If a VA medical examination has been provided, the duty to assist requires that it be adequate.  Barr v. Nicholson, 21 Vet. App. 303 (2007);  Hayes v. Brown, 9Vet. App. 67 (1996).  Adequacy means that the Board can perform an informed readjucation.   Barr, 21 Vet. App. at 303 (2007).   

The Board finds that an addendum opinion must be obtained, to determine whether the Veteran's left shoulder disability is caused or aggravated by his service-connected lumbar strain.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

Ongoing VA medical records should also be obtained.  See 38 U.S.C.A. § 5103A(c) (West 2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).


Accordingly, the case is REMANDED for the following action:

1. Obtain all outstanding VA treatment records, to include any records from the Orlando VA Medical Center, from October 2015 to the present and associate them with the claims file or virtual record.  All reasonable attempts should be made to obtain such records and VA facilities must provide a negative response if no records are found.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A § 5103A(b)(2) and 38 C.F.R § 3.159(e).




2. After any outstanding VA treatment records are associated with the claims file, obtain an addendum opinion for the Veteran's left shoulder.  If deemed necessary by the examiner, afford the Veteran a VA examination for a left shoulder disorder.   Any and all indicated evaluations, studies and tests deemed necessary by the examiner should be accomplished.    The entire claims file, to include a complete copy of this REMAND must be made available to the examiner designated to provide an opinion, and the examination report should include discussion of the Veteran's documented medical history and assertions.
      
      The examiner should offer comments and an opinion 
      addressing whether it is at least as likely as not that
the Veteran's left shoulder disability was caused or aggravated by his service-connected lumbar strain (40 percent disabling). 

      A fully articulated medical rationale for any opinion 
expressed must be set forth in the medical report.  If the examiner cannot provide an opinion without 
      resorting to mere speculation, such should be so stated 
      along with a supporting rationale. In so doing, the 
      examiner shall explain whether the inability to provide 
      a more definitive opinion is the result of a need for 
      additional information, or that he or she has exhausted 
      the limits of current medical knowledge in providing 
      an answer to the particular question.

3. After completing the above actions and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated.  If the claim is not granted in full, the Veteran must be provided a supplemental statement of the case (SSOC).  An appropriate period of time must be allowed for response.  Thereafter, if indicated, the case must be returned to the Board for an appellate decision.  


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

